DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/18/2020 and 4/8/2020 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the Office.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation Fe-BTC, Cu-BTC, CU-TDPAT, or AL-BDC-NH2, and the claim also recites preferably Fe-BTC or Cu-BTC which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (“Polydopamine-reinforced magnetization of zeolitic imidazolate framework ZIF-7 for magnetic solid phase extraction of polycyclic aromatic hydrocarbons from the air-water environment” Journal of Chromatography A. 1452 (2016) 18-26, hereinafter referred to as “Zhang”).
As to Claims 1-4: Zhang teaches a zeolitic imidazolate framework with polydopamine coated nanoparticles (Abstract). 
As to Claims 5-7: Zhang teaches the composite claim 1 (supra), Zhang further teaches that the composition is a zeolite (abstract) and contains zinc (Section 2.4).
As to Claim 8: Zhang teaches the composition of claim 7 (supra). Zhang further teaches that the zeolitic imidazolate frameworks are a new family of metal organic frameworks (Section 1).
As to Claims 10 and 11: Zhang teaches the composition of claim 1 (supra). The instant claims are drawn to claim an intended use of a composition and as Zhang teaches the same composition it is considered to be capable of performing the intended use.

s 1, 2, and 5-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muller et al. (US 2008/0227634, hereinafter referred to as “Muller”).
As to Claims 1 and 5-8: Muller teaches a composition comprising a porous metal organic framework and a polymer within at least some of the pores (Abstract).
As to Claim 2: Muller teaches the composition of claim 1 (supra). Muller further teaches that the polymer can be a rubber [0189].
As to Claim 9: Muller teaches the composition of claim 1 (supra). Muller further teaches that preferred metal organic frameworks include the metal being Fe, Al, or Cu and the organic compound can be 1,3,5-benzenetricarboxylic acid (i.e., BTC) [0026 and 0034].
As to Claims 10 and 11: Muller teaches the composition of claim 1 (supra). The instant claims are drawn to claim an intended use of a composition and as Zhang teaches the same composition it is considered to be capable of performing the intended use.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/Primary Examiner, Art Unit 1767